DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 08/03/2022 are entered.  The amendments overcome the claim objections presented in the previous Office Action.  Corresponding claim objections are withdrawn.  The current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
	With regards to the previously presented claims, the applicant argues that currently amended claims are directly towards the simultaneous transmission of sounding reference signals “for channel measurement” while previously cited reference, Guo, is directed towards the simultaneous transmission for “UL beam management” as recited in paragraph [0215] of Guo. 
	However, Guo recites, in paragraphs [0091]-[0093], that “the UE can send some uplink RS that conveys the UE Tx beams and the gNB can measure the quality of Tx beams by measuring the signal power or signal quality in the corresponding uplink RS” (paragraph [0091) and “a UE is configured to transmit some uplink RS. That RS can be used by the gNB to measure the quality of UE Tx beams and TRP Rx beams and then select Tx and Rx beam(s) for uplink transmission. The uplink RS can be NR-SRS, uplink CSI-RS, uplink MRS, uplink BRS (beam reference signal) or uplink BMRS (beam management RS or beam measurement RS)” (paragraph [0093]).  That is, as previously presented rejection shows in paragraphs [0221]-[0213], or the paragraph cited above by the applicant (Guo paragraph [0215]), the UE simultaneously transmits uplink Tx beams using the NR-SRS resources for UL beam management.  The NR-SRS transmission/ uplink beam management transmission is utilized by the gNB to measure the quality of the UE Tx beam, which may be considered as a spatial channel.  Therefore, the simultaneous NR-SRS transmission in paragraphs [0221]-[0213] are also considered transmission for “channel measurement” as required by the currently amended claims.  Paragraph [0123] also recites that “The gNB can measure the signal quality of NR-SRS signal on those M NR-SRS resources, e.g. the signal RSRP or the CQI or the beam CSI”, wherein the measured NR-SRS resources are specific time-frequency resources and the measurement is therefore considered to be a measurement of the time/frequency channel; the measured “CQI” is a channel quality indicator, and further supports that the NR-SRS transmission is also for channel measurement.  The argument presented by the applicant is therefore not persuasive, and the currently amended claims are to be rejected based on Guo.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, and 24 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2019/0207731 A1 incorporating US Provisional Application Number 62/457985) in view of R1-1702447 and Guo (US 2018/0206132 A1).

Regarding claim 1, Park discloses a method for uplink transmission and reception comprising the features:
	a signal processing method, comprising: 
indicating a first uplink sounding reference signal resource to a terminal [Park: see section 0606 – 0609 & sections 0512 – 0528; see also section 0551 – 0554 & section 0556, line 11 – section 0559; gNB may allocate Type 2 SRS resources to an UE; gNB may explicitly indicate for the UE to transmit the SRS by applying the (analog) beam applied to which (Type 2) SRS resource (or applied to which SRS port (index) (group) (in the corresponding SRS resource) as (analogy) beam information to be applied when transmitting the SRS on the corresponding SRS port (section 0554). Type 2 SRS resource, for UL beam management, configured in the UE and multiple SRS ports are configured in the resource; different analogy beams need to be applied to the configured SRS ports; for example, if each SRS transmission instance includes a single OFDM symbol for a configured Type 2 SRS resource with P SRS ports, the UE needs to apply P different analogy beam direction to different SRS ports. After measuring transmitted SRS ports in Type 2 SRS resource, gNB may select preferred analog beam(s) to be used for applying to Type 1 SRS resource(s) (sections 0606 – 0609)], 
wherein the first uplink sounding reference signal resource is used for uplink beam scanning  [Park: see section 0606 – 0609 & sections 0512 – 0528; see also section 0551 – 0554 & section 0556, line 11 – section 0559; gNB may allocate Type 2 SRS resources to an UE; gNB may explicitly indicate for the UE to transmit the SRS by applying the (analog) beam applied to which (Type 2) SRS resource (or applied to which SRS port (index) (group) (in the corresponding SRS resource) as (analogy) beam information to be applied when transmitting the SRS on the corresponding SRS port (section 0554). Type 2 SRS resource, for UL beam management, configured in the UE and multiple SRS ports are configured in the resource; different analogy beams need to be applied to the configured SRS ports; for example, if each SRS transmission instance includes a single OFDM symbol for a configured Type 2 SRS resource with P SRS ports, the UE needs to apply P different analogy beam direction to different SRS ports. After measuring transmitted SRS ports in Type 2 SRS resource, gNB may select preferred analog beam(s) to be used for applying to Type 1 SRS resource(s) (sections 0606 – 0609)]; 
receiving an uplink sounding reference signal transmitted by the terminal by using the first uplink sounding reference signal resource [Park: see section 0606 – 0609 & sections 0512 – 0528; see also section 0551 – 0554 & section 0556, line 11 – section 0559; gNB may allocate Type 2 SRS resources to an UE; gNB may explicitly indicate for the UE to transmit the SRS by applying the (analog) beam applied to which (Type 2) SRS resource (or applied to which SRS port (index) (group) (in the corresponding SRS resource) as (analogy) beam information to be applied when transmitting the SRS on the corresponding SRS port (section 0554). Type 2 SRS resource, for UL beam management, configured in the UE and multiple SRS ports are configured in the resource; different analogy beams need to be applied to the configured SRS ports; for example, if each SRS transmission instance includes a single OFDM symbol for a configured Type 2 SRS resource with P SRS ports, the UE needs to apply P different analogy beam direction to different SRS ports. After measuring transmitted SRS ports in Type 2 SRS resource, gNB may select preferred analog beam(s) to be used for applying to Type 1 SRS resource(s) (sections 0606 – 0609)]; 
determining a target uplink sounding reference signal based on the uplink sounding reference signal transmitted by the terminal [Park: see section 0606 – 0609 & sections 0512 – 0528; see also section 0551 – 0554 & section 0556, line 11 – section 0559; gNB may allocate Type 2 SRS resources to an UE; gNB may explicitly indicate for the UE to transmit the SRS by applying the (analog) beam applied to which (Type 2) SRS resource (or applied to which SRS port (index) (group) (in the corresponding SRS resource) as (analogy) beam information to be applied when transmitting the SRS on the corresponding SRS port (section 0554). Type 2 SRS resource, for UL beam management, configured in the UE and multiple SRS ports are configured in the resource; different analogy beams need to be applied to the configured SRS ports; for example, if each SRS transmission instance includes a single OFDM symbol for a configured Type 2 SRS resource with P SRS ports, the UE needs to apply P different analogy beam direction to different SRS ports. After measuring transmitted SRS ports in Type 2 SRS resource, gNB may select preferred analog beam(s) to be used for applying to Type 1 SRS resource(s) (sections 0606 – 0609)], and 
transmitting an identifier of the target uplink sounding reference signal to the terminal [Park: see sections 0592 – 0609 & sections 0512 – 0516; see also sections 0523 – 0528; sections 0551 – 0554; based on the UE’s transmitted non-pre-coded SRS K_1 port(s), the gNB determines coarse beamformer and indicates the determined coarse beamformer to the UE to be applied on transmitting the following pre-coded SRS K_2 (≤ K_1) port(s). then, based on UE’s transmitted pre-coded SRS port(s), the gNB determines MSC and/or pre-coder, and indicates the MCS and/or the pre-coder when UL scheduling grant is delivered to the UE. Type 2 SRS resource, for UL beam management, configured in the UE and multiple SRS ports are configured in the resource; different analogy beams need to be applied to the configured SRS ports; for example, if each SRS transmission instance includes a single OFDM symbol for a configured Type 2 SRS resource with P SRS ports, the UE needs to apply P different analogy beam direction to different SRS ports. After measuring transmitted SRS ports in Type 2 SRS resource, gNB may select preferred analog beam(s) to be used for applying to Type 1 SRS resource(s) (sections 0606 – 0608). Also the base station may indicate to the UE a specific SRS port index within another specific Type 2 SRS resource (section 0527)]; 
indicating a second uplink sounding reference signal resource to the terminal [Park: see sections 0592 – 0609; see also sections 0512 – 0516 & sections 0523 – 0528; sections 0551 – 0554; based on the UE’s transmitted non-pre-coded SRS K_1 port(s), the gNB determines coarse beamformer and indicates the determined coarse beamformer to the UE to be applied on transmitting the following pre-coded SRS K_2 (sK_1) port(s). then, based on UE’s transmitted pre-coded SRS port(s), the gNB determines MSC and/or pre-coder, and indicates the MCS and/or the pre-coder when UL scheduling grant is delivered to the UE. Type 2 SRS resource, for UL beam management, configured in the UE and multiple SRS ports are configured in the resource; different analogy beams need to be applied to the configured SRS ports; for example, if each SRS transmission instance includes a single OFDM symbol for a configured Type 2 SRS resource with P SRS ports, the UE needs to apply P different analogy beam direction to different SRS ports. After measuring transmitted SRS ports in Type 2 SRS resource, gNB may select preferred analog beam(s) to be used for applying to Type 1 SRS resource(s) (sections 0606 – 0608). Also the base station may indicate to the UE a specific SRS port index within another specific Type 2 SRS resource (section 0527)], 
the second uplink sounding reference signal resource being used to cause the terminal to transmit an uplink sounding reference signal for uplink scheduling based on the identifier of the target uplink sounding reference signal and the second uplink sounding reference signal resource [Park: see sections 0592 – 0609; see also sections 0512 – 0516 & sections 0523 – 0528; sections 0551 – 0554; Type 1 SRS based on the UE’s transmitted non-pre-coded SRS K_1 port(s), the gNB determines coarse beamformer and indicates the determined coarse beamformer to the UE to be applied on transmitting the following pre-coded SRS K_2 (≤ K_1) port(s). then, based on UE’s transmitted pre-coded SRS port(s), the gNB determines MSC and/or pre-coder, and indicates the MCS and/or the pre-coder when UL scheduling grant is delivered to the UE. Type 2 SRS resource, for UL beam management, configured in the UE and multiple SRS ports are configured in the resource; different analogy beams need to be applied to the configured SRS ports; for example, if each SRS transmission instance includes a single OFDM symbol for a configured Type 2 SRS resource with P SRS ports, the UE needs to apply P different analogy beam direction to different SRS ports. After measuring transmitted SRS ports in Type 2 SRS resource, gNB may select preferred analog beam(s) to be used for applying to Type 1 SRS resource(s) (sections 592 – 0608)].
However, Park does not explicitly disclose the features comprising:
the second uplink sounding reference signal resource being used to for the terminal to transmit an uplink sounding reference signal for channel measurement based on the identifier of the target uplink sounding reference signal and the second uplink sounding reference signal resource.
R1-1702447 discloses a codebook based transmission for UL in NR comprising the features:
 the second uplink sounding reference signal resource being used to cause the terminal to transmit an uplink sounding reference signal for channel measurement based on the identifier of the target uplink sounding reference signal and the second uplink sounding reference signal resource [R1-1702447: see section 2 General view on UL MIMO transmission; type A SRS resource for UL link adaptation. Class B and class C the base station, based on measuring the UE’s SRS transmission on the “specified” Type 1 SRS resources/ports, determines MCS and/or pre-coder and indicates that when UL scheduling grant is delivered to the UE].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the current application to modify the system of Park by incorporating techniques of R1-1702447 in order to provide a more robust system that allows different uplink link adaptation process be configured UD-specifically [R1-1702447: see section 2].  
	Park also does not disclose the features comprising:
	indicating uplink beams to the terminal, the uplink beams being used for the terminal to simultaneously transmit the uplink sounding reference signal for channel measurement in beam directions of the uplink beams, wherein the uplink beams indicated to the terminals are uplink beams that correspond to at least two identifiers of N target uplink sounding reference signals and are simultaneously transmitted.
	Guo discloses the following features:
	indicating uplink beams to the terminal, the uplink beams being used for the terminal to simultaneously transmit the uplink sounding reference signal for channel measurement in beam directions of the uplink beams, wherein the uplink beams indicated to the terminals are uplink beams that correspond to at least two identifiers of N target uplink sounding reference signals and are simultaneously transmitted (Guo, Fig. 15, step 1510, a gNB configures K NR-SRS resources to a UE, allowing the UE to transmit on the K NR-SRS resources in step 1520; paragraphs [0221]-[0223] of Guo, i.e. paragraph [0223] recites “For any two of those N>1 groups with different UL beam management process ID numbers, the UE can be requested to assume that any one Tx beam the UE uses to transmit NR-SRS resources in one of these two groups and any one Tx beam the UE uses to transmit NR-SRS resources in another of these two groups can be transmitted by the UE simultaneously on a same OFDM or DFT-s-OFDM symbol”, which shows simultaneous transmission of NR-SRS using Tx beams, wherein the UL beams are identified by “UL beam management ID” as shown in paragraph [0222]; and see “a UE is configured to transmit some uplink RS. That RS can be used by the gNB to measure the quality of UE Tx beams and TRP Rx beams and then select Tx and Rx beam(s) for uplink transmission. The uplink RS can be NR-SRS, uplink CSI-RS, uplink MRS, uplink BRS (beam reference signal) or uplink BMRS (beam management RS or beam measurement RS)” recited in paragraph [0093]; the UE simultaneously transmits uplink Tx beams using the NR-SRS resources for UL beam management.  The NR-SRS transmission/ uplink beam management transmission is utilized by the gNB to measure the quality of the UE Tx beam, which may be considered as a spatial channel.  Therefore, the simultaneous NR-SRS transmission in paragraphs [0221]-[0213] are also considered transmission for “channel measurement” as required by the currently amended claims.  Paragraph [0123] also recites that “The gNB can measure the signal quality of NR-SRS signal on those M NR-SRS resources, e.g. the signal RSRP or the CQI or the beam CSI”, wherein the measured NR-SRS resources are specific time-frequency resources and the measurement is therefore considered to be a measurement of the time/frequency channel; the measured “CQI” is a channel quality indicator, and further supports that the NR-SRS transmission is also for channel measurement).
	It would have been obvious to one of the ordinary skill in the art before the effective filling date of the current application to further modify the system of Park and R1-1702447 by incorporating the teachings of Guo in order to allow the UE to simultaneously perform more than one UL beam management process thereby enhancing the UE’s performance (see paragraphs [0220]-[0223] of Guo).

Regarding claim 2, Park and R1-1702447 disclose all claimed limitations above. However, Park and R1-1702447 do not explicitly disclose the features comprising:
the method according to claim 1, wherein the corresponding relation is a one-to-one correspondence, a one-to-many correspondence, a many-to-one correspondence, or many-to-many correspondence.
Guo discloses a method and apparatus for uplink beam management comprising the features:
the method according to claim 1, wherein the corresponding relation is a one-to-one correspondence, a one-to-many correspondence, a many-to-one correspondence, or many-to-many correspondence [Guo: see section 0113 – 0121; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park with R1-1702447 by incorporating techniques of Guo in order to provide a more robust system that supports various schemes of Tx beam transmission and sweeping [Guo: see section 0092].

Regarding claim 3, Park and R1-1702447 disclose all claimed limitations above. However, Park and R1-1702447 do not explicitly disclose the features comprising:
the method according to claim 1, wherein the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and P second uplink sounding reference signal resources; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and one second uplink sounding reference signal resource; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and N second uplink sounding reference signal resources;
wherein, N and P are positive integers and N is not equal to P.
Guo discloses a method and apparatus for uplink beam management comprising the features:
the method according to claim 1, wherein the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and P second uplink sounding reference signal resources; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and one second uplink sounding reference signal resource [Guo: see section 0113 – 0121; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)]; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and N second uplink sounding reference signal resources [Guo: see section 0113 – 0121; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)];
wherein, N and P are positive integers and N is not equal to P [Guo: see section 0113 – 0115; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park with R1-1702447 by incorporating techniques of Guo in order to provide a more robust system that supports various schemes of Tx beam transmission and sweeping [Guo: see section 0092].

Regarding claim 4, Park and R1-1702447 disclose all claimed limitations above. However, Park and R1-1702447 do not explicitly disclose the features comprising:
the method according to claim 1, wherein
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and P second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams corresponding to identifiers of ones of N uplink sounding reference signals can be transmitted simultaneously; or 
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and one second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams corresponding to identifiers of ones of N uplink sounding reference signals can be transmitted simultaneously [Guo: see section 0113 – 0121 & section 0215]; or
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and N second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams correspond to identifiers of ones of N uplink sounding reference signals are not transmitted simultaneously.
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park with R1-1702447 by incorporating techniques of Guo in order to provide a more robust system that supports various schemes of Tx beam transmission and sweeping [Guo: see section 0092].

Regarding claim 7, Park discloses a method for uplink transmission and reception comprising the features:
a signal processing method, comprising: 
acquiring a first uplink sounding reference signal resource indicated by a network side [Park: see section 0606 – 0609 & sections 0512 – 0528; see also section 0551 – 0554 & section 0556, line 11 – section 0559; gNB may allocate Type 2 SRS resources to an UE; gNB may explicitly indicate for the UE to transmit the SRS by applying the (analog) beam applied to which (Type 2) SRS resource (or applied to which SRS port (index) (group) (in the corresponding SRS resource) as (analogy) beam information to be applied when transmitting the SRS on the corresponding SRS port (section 0554). Type 2 SRS resource, for UL beam management, configured in the UE and multiple SRS ports are configured in the resource; different analogy beams need to be applied to the configured SRS ports; for example, if each SRS transmission instance includes a single OFDM symbol for a configured Type 2 SRS resource with P SRS ports, the UE needs to apply P different analogy beam direction to different SRS ports. After measuring transmitted SRS ports in Type 2 SRS resource, gNB may select preferred analog beam(s) to be used for applying to Type 1 SRS resource(s) (sections 0606 – 0609)], 
wherein the first uplink sounding reference signal resource is used for uplink beam scanning [Park: see section 0606 – 0609 & sections 0512 – 0528; see also section 0551 – 0554 & section 0556, line 11 – section 0559; gNB may allocate Type 2 SRS resources to an UE; gNB may explicitly indicate for the UE to transmit the SRS by applying the (analog) beam applied to which (Type 2) SRS resource (or applied to which SRS port (index) (group) (in the corresponding SRS resource) as (analogy) beam information to be applied when transmitting the SRS on the corresponding SRS port (section 0554). Type 2 SRS resource, for UL beam management, configured in the UE and multiple SRS ports are configured in the resource; different analogy beams need to be applied to the configured SRS ports; for example, if each SRS transmission instance includes a single OFDM symbol for a configured Type 2 SRS resource with P SRS ports, the UE needs to apply P different analogy beam direction to different SRS ports. After measuring transmitted SRS ports in Type 2 SRS resource, gNB may select preferred analog beam(s) to be used for applying to Type 1 SRS resource(s) (sections 0606 – 0609)]; 
transmitting an uplink sounding reference signal to the network side by using the first uplink sounding reference signal resource [Park: see section 0606 – 0609 & sections 0512 – 0528; see also section 0551 – 0554 & section 0556, line 11 – section 0559; gNB may allocate Type 2 SRS resources to an UE; gNB may explicitly indicate for the UE to transmit the SRS by applying the (analog) beam applied to which (Type 2) SRS resource (or applied to which SRS port (index) (group) (in the corresponding SRS resource) as (analogy) beam information to be applied when transmitting the SRS on the corresponding SRS port (section 0554). Type 2 SRS resource, for UL beam management, configured in the UE and multiple SRS ports are configured in the resource; different analogy beams need to be applied to the configured SRS ports; for example, if each SRS transmission instance includes a single OFDM symbol for a configured Type 2 SRS resource with P SRS ports, the UE needs to apply P different analogy beam direction to different SRS ports. After measuring transmitted SRS ports in Type 2 SRS resource, gNB may select preferred analog beam(s) to be used for applying to Type 1 SRS resource(s) (sections 0606 – 0609)]; 
receiving an identifier of a target uplink sounding reference signal transmitted by the network side [Park: see sections 0592 – 0609 & sections 0512 – 0516; see also sections 0523 – 0528; sections 0551 – 0554; based on the UE’s transmitted non-pre-coded SRS K_1 port(s), the gNB determines coarse beamformer and indicates the determined coarse beamformer to the UE to be applied on transmitting the following pre-coded SRS K_2 (≤ K_1) port(s). then, based on UE’s transmitted pre-coded SRS port(s), the gNB determines MSC and/or pre-coder, and indicates the MCS and/or the pre-coder when UL scheduling grant is delivered to the UE. Type 2 SRS resource, for UL beam management, configured in the UE and multiple SRS ports are configured in the resource; different analogy beams need to be applied to the configured SRS ports; for example, if each SRS transmission instance includes a single OFDM symbol for a configured Type 2 SRS resource with P SRS ports, the UE needs to apply P different analogy beam direction to different SRS ports. After measuring transmitted SRS ports in Type 2 SRS resource, gNB may select preferred analog beam(s) to be used for applying to Type 1 SRS resource(s) (sections 0606 – 0608). Also the base station may indicate to the UE a specific SRS port index within another specific Type 2 SRS resource (section 0527)];
acquiring a second uplink sounding reference signal resource indicated by the network side [Park: see sections 0592 – 0609; see also sections 0512 – 0516 & sections 0523 – 0528; sections 0551 – 0554; based on the UE’s transmitted non-pre-coded SRS K_1 port(s), the gNB determines coarse beamformer and indicates the determined coarse beamformer to the UE to be applied on transmitting the following pre-coded SRS K_2 (sK_1) port(s). then, based on UE’s transmitted pre-coded SRS port(s), the gNB determines MSC and/or pre-coder, and indicates the MCS and/or the pre-coder when UL scheduling grant is delivered to the UE. Type 2 SRS resource, for UL beam management, configured in the UE and multiple SRS ports are configured in the resource; different analogy beams need to be applied to the configured SRS ports; for example, if each SRS transmission instance includes a single OFDM symbol for a configured Type 2 SRS resource with P SRS ports, the UE needs to apply P different analogy beam direction to different SRS ports. After measuring transmitted SRS ports in Type 2 SRS resource, gNB may select preferred analog beam(s) to be used for applying to Type 1 SRS resource(s) (sections 0606 – 0608). Also the base station may indicate to the UE a specific SRS port index within another specific Type 2 SRS resource (section 0527)], and 
transmitting an uplink sounding reference signal for channel scheduling based on the second uplink sounding reference signal resource and the identifier of the target uplink sounding reference signal [Park: see sections 0592 – 0609; see also sections 0512 – 0516 & sections 0523 – 0528; sections 0551 – 0554; Type 1 SRS based on the UE’s transmitted non-pre-coded SRS K_1 port(s), the gNB determines coarse beamformer and indicates the determined coarse beamformer to the UE to be applied on transmitting the following pre-coded SRS K_2 (≤ K_1) port(s). then, based on UE’s transmitted pre-coded SRS port(s), the gNB determines MSC and/or pre-coder, and indicates the MCS and/or the pre-coder when UL scheduling grant is delivered to the UE. Type 2 SRS resource, for UL beam management, configured in the UE and multiple SRS ports are configured in the resource; different analogy beams need to be applied to the configured SRS ports; for example, if each SRS transmission instance includes a single OFDM symbol for a configured Type 2 SRS resource with P SRS ports, the UE needs to apply P different analogy beam direction to different SRS ports. After measuring transmitted SRS ports in Type 2 SRS resource, gNB may select preferred analog beam(s) to be used for applying to Type 1 SRS resource(s) (sections 592 – 0608)];
However, Park does not explicitly disclose the features comprising:
transmitting an uplink sounding reference signal for channel measurement based on the second uplink sounding reference signal resource and the identifier of the target uplink sounding reference signal.
receiving corresponding-relation indication information transmitted by the network side, and based on the corresponding-relation indication information, 
R1-1702447 discloses a codebook based transmission for UL in NR comprising the features:
transmitting an uplink sounding reference signal for channel measurement based on the second uplink sounding reference signal resource and the identifier of the target uplink sounding reference signal [R1-1702447: see section 2 General view on UL MIMO transmission; type A SRS resource for UL link adaptation. Class B and class C the base station, based on measuring the UE’s SRS transmission on the “specified” Type 1 SRS resources/ports, determines MCS and/or pre-coder and indicates that when UL scheduling grant is delivered to the UE].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park by incorporating techniques of R1-1702447 in order to provide a more robust system that allows different uplink link adaptation process be configured UD-specifically [R1-1702447: see section 2].  
Park also does not disclose the features comprising:
	receiving an indication of uplink beams for the terminal to simultaneously transmit the uplink sounding reference signal for channel measurement in beam directions of the uplink beams, wherein the uplink beams indicated to the terminal are uplink beams that correspond to at least two identifiers of N target uplink sounding reference signals and are simultaneously transmitted, and N being a positive integer.
	Guo discloses the following features:
receiving an indication of uplink beams for the terminal to simultaneously transmit the uplink sounding reference signal for channel measurement in beam directions of the uplink beams, wherein the uplink beams indicated to the terminal are uplink beams that correspond to at least two identifiers of N target uplink sounding reference signals and are simultaneously transmitted, and N being a positive integer (Guo, Fig. 15, step 1510, a gNB configures K NR-SRS resources to a UE, allowing the UE to transmit on the K NR-SRS resources in step 1520; paragraphs [0221]-[0223] of Guo, i.e. paragraph [0223] recites “For any two of those N>1 groups with different UL beam management process ID numbers, the UE can be requested to assume that any one Tx beam the UE uses to transmit NR-SRS resources in one of these two groups and any one Tx beam the UE uses to transmit NR-SRS resources in another of these two groups can be transmitted by the UE simultaneously on a same OFDM or DFT-s-OFDM symbol”, which shows simultaneous transmission of NR-SRS using Tx beams, wherein the UL beams are identified by “UL beam management ID” as shown in paragraph [0222]; and see “a UE is configured to transmit some uplink RS. That RS can be used by the gNB to measure the quality of UE Tx beams and TRP Rx beams and then select Tx and Rx beam(s) for uplink transmission. The uplink RS can be NR-SRS, uplink CSI-RS, uplink MRS, uplink BRS (beam reference signal) or uplink BMRS (beam management RS or beam measurement RS)” recited in paragraph [0093]; the UE simultaneously transmits uplink Tx beams using the NR-SRS resources for UL beam management.  The NR-SRS transmission/ uplink beam management transmission is utilized by the gNB to measure the quality of the UE Tx beam, which may be considered as a spatial channel.  Therefore, the simultaneous NR-SRS transmission in paragraphs [0221]-[0213] are also considered transmission for “channel measurement” as required by the currently amended claims.  Paragraph [0123] also recites that “The gNB can measure the signal quality of NR-SRS signal on those M NR-SRS resources, e.g. the signal RSRP or the CQI or the beam CSI”, wherein the measured NR-SRS resources are specific time-frequency resources and the measurement is therefore considered to be a measurement of the time/frequency channel; the measured “CQI” is a channel quality indicator, and further supports that the NR-SRS transmission is also for channel measurement).
	It would have been obvious to one of the ordinary skill in the art before the effective filling date of the current application to further modify the system of Park and R1-1702447 by incorporating the teachings of Guo in order to allow the UE to simultaneously perform more than one UL beam management process thereby enhancing the UE’s performance (see paragraphs [0220]-[0223] of Guo).

Regarding claim 8, Park and R1-1702447 disclose all claimed limitations above. However, Park and R1-1702447 do not explicitly disclose the features comprising:
the method according to claim 7, wherein the corresponding relation is a one-to-one correspondence, a one-to-many correspondence, a many-to-one correspondence, or many-to-many correspondence.
Guo discloses a method and apparatus for uplink beam management comprising the features:
the method according to claim 7, wherein the corresponding relation is a one-to-one correspondence, a one-to-many correspondence, a many-to-one correspondence, or many-to-many correspondence [Guo: see section 0113 – 0121; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park with R1-1702447 by incorporating techniques of Guo in order to provide a more robust system that supports various schemes of Tx beam transmission and sweeping [Guo: see section 0092].

Regarding claim 9, Park and R1-1702447 disclose all claimed limitations above. However, Park and R1-1702447 do not explicitly disclose the features comprising:
the method according to claim 7, wherein the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and P second uplink sounding reference signal resources; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and one second uplink sounding reference signal resource; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and N second uplink sounding reference signal resources;
wherein, N and P are positive integers and N is not equal to P.
Guo discloses a method and apparatus for uplink beam management comprising the features:
the method according to claim 7, wherein the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and P second uplink sounding reference signal resources; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and one second uplink sounding reference signal resource [Guo: see section 0113 – 0121; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)]; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and N second uplink sounding reference signal resources [Guo: see section 0113 – 0121; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)];
wherein, N and P are positive integers and N is not equal to P [Guo: see section 0113 – 0115; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park with R1-1702447 by incorporating techniques of Guo in order to provide a more robust system that supports various schemes of Tx beam transmission and sweeping [Guo: see section 0092].

Regarding claim 10, Park and R1-1702447 disclose all claimed limitations above. However, Park and R1-1702447 do not explicitly disclose the features comprising:
the method according to claim 7, wherein
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and P second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams corresponding to identifiers of ones of N uplink sounding reference signals can be transmitted simultaneously; or 
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and one second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams corresponding to identifiers of ones of N uplink sounding reference signals can be transmitted simultaneously;
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and N second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams correspond to identifiers of ones of N uplink sounding reference signals are not transmitted simultaneously.
Guo discloses a method and apparatus for uplink beam management comprising the features:
the method according to claim 7, wherein
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and P second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams corresponding to identifiers of ones of N uplink sounding reference signals can be transmitted simultaneously; or 
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and one second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams corresponding to identifiers of ones of N uplink sounding reference signals can be transmitted simultaneously [Guo: see section 0113 – 0121 & section 0215]; or
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and N second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams correspond to identifiers of ones of N uplink sounding reference signals are not transmitted simultaneously.
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park with R1-1702447 by incorporating techniques of Guo in order to provide a more robust system that supports various schemes of Tx beam transmission and sweeping [Guo: see section 0092].


Regarding claim 24, Park, Guo and R1-1702447 disclose a method for uplink transmission and reception comprising the features:
a base station, comprising a storage, a processor, and a transceiver, wherein, the processor is configured to read a program in the storage and execute steps in the method according to claim 1 [Park: see section 0606 – 0609 & sections 0512 – 0528; see also section 0551 – 0554 & section 0556, line 11 – section 0559; R1-1702447: see section 2 General view on UL MIMO transmission], wherein the transceiver is configured to receive and transmit data [Park: see Figures 5 & 6]. 

Regarding claim 25, Park, Guo and R1-1702447 disclose a method for uplink transmission and reception comprising the features:
a terminal, comprising a storage, a processor, and a transceiver, wherein, the processor is configured to read a program in the storage and execute steps in the method according to claim 7 [Park: see section 0606 – 0609 & sections 0512 – 0528; see also section 0551 – 0554 & section 0556, line 11 – section 0559; R1-1702447: see section 2 General view on UL MIMO transmission], 
wherein the transceiver is configured to receive and transmit data [Park: see figures 5 & 6].

Regarding claim 26, Park, Guo and R1-1702447 disclose a method for uplink transmission and reception comprising the features:
a non-volatile computer readable storage medium, comprising: a computer program stored on the non-volatile computer readable storage medium, wherein, when the computer program is executed by a processor, the processor implements steps in the method according to claim 1 [Park: see section 0606 – 0609 & sections 0512 – 0528; see also section 0551 – 0554 & section 0556, line 11 – section 0559; R1-1702447: see section 2 General view on UL MIMO transmission]. 

Regarding claim 27, Park, Guo and R1-1702447 disclose a method for uplink transmission and reception comprising the features:
a non-volatile computer readable storage medium, comprising: a computer program stored on the non-volatile computer readable storage medium, wherein, when the computer program is executed by a processor, the processor implements steps in the method according to claim 7 [Park: see section 0606 – 0609 & sections 0512 – 0528; see also section 0551 – 0554 & section 0556, line 11 – section 0559; R1-1702447: see section 2 General view on UL MIMO transmission]. 

Regarding claim 28, Park and R1-1702447 disclose all claimed limitations above. However, Park and R1-1702447 do not explicitly disclose the features comprising:
the base station according to claim 24, wherein the corresponding relation is a one-to-one correspondence, a one-to-many correspondence, a many-to-one correspondence, or many-to-many correspondence.
Guo discloses a method and apparatus for uplink beam management comprising the features:
the method according to claim 1, wherein the corresponding relation is a one-to-one correspondence, a one-to-many correspondence, a many-to-one correspondence, or many-to-many correspondence [Guo: see section 0113 – 0121; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park with R1-1702447 by incorporating techniques of Guo in order to provide a more robust system that supports various schemes of Tx beam transmission and sweeping [Guo: see section 0092].

Regarding claim 29, Park and R1-1702447 disclose all claimed limitations above. However, Park and R1-1702447 do not explicitly disclose the features comprising:
the base station according to claim 24, wherein the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and P second uplink sounding reference signal resources; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and one second uplink sounding reference signal resource; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and N second uplink sounding reference signal resources;
wherein, N and P are positive integers and N is not equal to P.
Guo discloses a method and apparatus for uplink beam management comprising the features:
the base station according to claim 24, wherein the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and P second uplink sounding reference signal resources; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and one second uplink sounding reference signal resource [Guo: see section 0113 – 0121; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)]; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and N second uplink sounding reference signal resources [Guo: see section 0113 – 0121; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)];
wherein, N and P are positive integers and N is not equal to P [Guo: see section 0113 – 0115; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park with R1-1702447 by incorporating techniques of Guo in order to provide a more robust system that supports various schemes of Tx beam transmission and sweeping [Guo: see section 0092].

Regarding claim 30, Park and R1-1702447 disclose all claimed limitations above. However, Park and R1-1702447 do not explicitly disclose the features comprising:
the base station according to claim 24, wherein
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and P second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams corresponding to identifiers of ones of N uplink sounding reference signals can be transmitted simultaneously; or 
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and one second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams corresponding to identifiers of ones of N uplink sounding reference signals can be transmitted simultaneously; or
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and N second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams correspond to identifiers of ones of N uplink sounding reference signals are not transmitted simultaneously.
Guo discloses a method and apparatus for uplink beam management comprising the features:
the base station according to claim 24, wherein
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and P second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams corresponding to identifiers of ones of N uplink sounding reference signals can be transmitted simultaneously; or 
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and one second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams corresponding to identifiers of ones of N uplink sounding reference signals can be transmitted simultaneously [Guo: see section 0113 – 0121 & section 0215]; or
in a case that the corresponding relation is the corresponding relation between identifiers of N uplink sounding reference signals and N second uplink sounding reference signal resources, the corresponding relation is used to indicate to the terminal that uplink beams correspond to identifiers of ones of N uplink sounding reference signals are not transmitted simultaneously.
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park with R1-1702447 by incorporating techniques of Guo in order to provide a more robust system that supports various schemes of Tx beam transmission and sweeping [Guo: see section 0092].

Regarding claim 31, Park and R1-1702447 disclose all claimed limitations above. However, Park and R1-1702447 do not explicitly disclose the features comprising:
the terminal according to claim 25, wherein the corresponding relation is a one-to-one correspondence, a one-to-many correspondence, a many-to-one correspondence, or many-to-many correspondence.
Guo discloses a method and apparatus for uplink beam management comprising the features:
the terminal according to claim 25, wherein the corresponding relation is a one-to-one correspondence, a one-to-many correspondence, a many-to-one correspondence, or many-to-many correspondence [Guo: see section 0113 – 0121; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park with R1-1702447 by incorporating techniques of Guo in order to provide a more robust system that supports various schemes of Tx beam transmission and sweeping [Guo: see section 0092].

Regarding claim 32, Park and R1-1702447 disclose all claimed limitations above. However, Park and R1-1702447 do not explicitly disclose the features comprising:
the terminal according to claim 25, wherein the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and P second uplink sounding reference signal resources; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and one second uplink sounding reference signal resource; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and N second uplink sounding reference signal resources;
wherein, N and P are positive integers and N is not equal to P.
Guo discloses a method and apparatus for uplink beam management comprising the features:
the terminal according to claim 25, wherein the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and P second uplink sounding reference signal resources; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and one second uplink sounding reference signal resource [Guo: see section 0113 – 0121; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)]; or
the corresponding relation is a corresponding relation between identifiers of N uplink sounding reference signals and N second uplink sounding reference signal resources [Guo: see section 0113 – 0121; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)];
wherein, N and P are positive integers and N is not equal to P [Guo: see section 0113 – 0115; one SRS resource may correspond to one TX beam index (one-to-one). Different SRS resource to one same Tx beam index (one-to-many). Different SRS resources correspond to different Tx beam indices (many-to-many)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park with R1-1702447 by incorporating techniques of Guo in order to provide a more robust system that supports various schemes of Tx beam transmission and sweeping [Guo: see section 0092].

Regarding claim 33, Park, Guo and R1-1702447 disclose all claimed limitations above.
Park further discloses wherein the method further comprises: 
transmitting corresponding-relation indication information to the terminal, wherein the corresponding-relation indication information comprises 
a corresponding relation between the second uplink sounding reference signal resource and an identifier of the target uplink sounding reference signal [Park: see section 0592 – 0609 & sections 0551 – 0554 & section 0556, line 11 – section 0559; see also sections 0512 – 0528; the base station may indicate to the UE a specific SRS port index within another specific Type 2 SRS resource. That is, a scheme explicitly indicating to apply the beam applied to the corresponding SRS port index as it is may be defined or configured to the UE (section 0527). The base station configures/indicate for the UE to transmit the SRS on the SRS port for the Type 1 SRS resource, the base station may explicitly indicate for the UE to transmit the SRS by applying the beam applied of which Type 2 SRS resource (or applied to which SRS port (index) (group) in the corresponding SRS resource as beam information to be applied when transmitting the SRS on the corresponding SRS port (section 0554)]; or 
pre-agreeing the corresponding relation between the second uplink sounding reference signal resource and the identifier of the target uplink sounding reference signal with the terminal. 

Regarding claim 34, Park, Guo and R1-1702447 disclose all claimed limitations above.
Park further discloses wherein the method further comprises: 
wherein the method further comprises:
	receiving corresponding-relation indication information transmitted by the network side, and based on the corresponding-relation indication information [Park: see section 0592 – 0609 & sections 0551 – 0554 & section 0556, line 11 – section 0559; see also sections 0512 – 0528; the base station may indicate to the UE a specific SRS port index within another specific Type 2 SRS resource. That is, a scheme explicitly indicating to apply the beam applied to the corresponding SRS port index as it is may be defined or configured to the UE (section 0527). The base station configures/indicate for the UE to transmit the SRS on the SRS port for the Type 1 SRS resource, the base station may explicitly indicate for the UE to transmit the SRS by applying the beam applied of which Type 2 SRS resource (or applied to which SRS port (index) (group) in the corresponding SRS resource as beam information to be applied when transmitting the SRS on the corresponding SRS port (section 0554)],
determining a corresponding relation between each identifier of the identifier of the target uplink sounding reference signal and N second uplink sounding reference signal resources [Park: see section 0592 – 0609 & sections 0551 – 0554 & section 0556, line 11 – section 0559; see also sections 0512 – 0528; the base station may indicate to the UE a specific SRS port index within another specific Type 2 SRS resource. That is, a scheme explicitly indicating to apply the beam applied to the corresponding SRS port index as it is may be defined or configured to the UE (section 0527). The base station configures/indicate for the UE to transmit the SRS on the SRS port for the Type 1 SRS resource, the base station may explicitly indicate for the UE to transmit the SRS by applying the beam applied of which Type 2 SRS resource (or applied to which SRS port (index) (group) in the corresponding SRS resource as beam information to be applied when transmitting the SRS on the corresponding SRS port (section 0554)]; or
determining the corresponding–relation between each identifier of the identifier of the target uplink sounding reference signal and the P second uplink sounding reference signal resources based on a pre-agreement with the network side;
selecting, from the P second uplink sounding reference signal resources based on the corresponding relation, one or more second target uplink sounding reference signal resources corresponding to a first identifier of the identifier of the target uplink sounding reference signal [Park: see section 0592 – 0609 & sections 0551 – 0554 & section 0556, line 11 – section 0559; see also sections 0512 – 0528; the base station may indicate to the UE a specific SRS port index within another specific Type 2 SRS resource. That is, a scheme explicitly indicating to apply the beam applied to the corresponding SRS port index as it is may be defined or configured to the UE (section 0527). The base station configures/indicate for the UE to transmit the SRS on the SRS port for the Type 1 SRS resource, the base station may explicitly indicate for the UE to transmit the SRS by applying the beam applied of which Type 2 SRS resource (or applied to which SRS port (index) (group) in the corresponding SRS resource as beam information to be applied when transmitting the SRS on the corresponding SRS port (section 0554)]; 
simultaneously transmitting the one or more second target uplink sounding reference signal resources in a beam direction corresponding to the first identifier; wherein P is a positive integer and N is not equal to P [Park: see section 0592 – 0609 & sections 0551 – 0554 & section 0556, line 11 – section 0559; see also sections 0512 – 0528; the base station may indicate to the UE a specific SRS port index within another specific Type 2 SRS resource. That is, a scheme explicitly indicating to apply the beam applied to the corresponding SRS port index as it is may be defined or configured to the UE (section 0527). The base station configures/indicate for the UE to transmit the SRS on the SRS port for the Type 1 SRS resource, the base station may explicitly indicate for the UE to transmit the SRS by applying the beam applied of which Type 2 SRS resource (or applied to which SRS port (index) (group) in the corresponding SRS resource as beam information to be applied when transmitting the SRS on the corresponding SRS port (section 0554); and see simultaneous SRS transmission in sections 0525, 0607].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473